ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Coakley & Williams Construction, Inc.         )      ASBCA No. 60824
                                              )
Under Contract No. N40085-07-D-7023           )

APPEARANCES FOR THE APPELLANT:                       Bennett D. Greenberg, Esq.
                                                     Daniel P. Wierzba, Esq.
                                                      Seyfarth Shaw LLP
                                                      Washington, DC

                                                     Benjamin A. Hubbard, Esq.
                                                      Outland, Gray, O'Keefe & Hubbard
                                                      Chesapeake, VA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     David B. Stinson, Esq.
                                                      Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE STEMPLER

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$900,000. If the award is not paid within 90 days from the date of this decision, interest
shall be paid on this amount pursuant to 41 U.S.C. § 7109 starting on the 9pt day until
date of payment.
                                                                                   /

       Dated: 24 March 2017


                                                  Vice Chairman
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
                                              zw~
 I concur



                                               PAf;[fl
                                               REBA
                                               Administrative Judge
                                               Armed Services Board
 Armed Services Board                          of Contract Appeals
 of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60824, Appeal of Coakley &
Williams Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                         2